NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                  Submitted March 11, 2009*
                                   Decided March 16,  2009

                                            Before

                                MICHAEL S. KANNE, Circuit Judge

                               DIANE P. WOOD, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

No. 08‐3626

GARY C. LIZALEK,                                     Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Eastern District of
                                                     Wisconsin.
       v.
                                                     No. 06‐C‐1109
INVIVO CORPORATION and DAVID
MOLYNEAUX,                                           Charles N. Clevert, Jr.,
     Defendants‐Appellees.                           Judge. 

                                          O R D E R

       Gary Lizalek’s religious beliefs make for a complicated identity.  As a matter of faith,
he understands himself to be three separate beings: (1) GARY C LIZALEK, “a trust that was
created by the Social Security Administration . . . to generate assets for its beneficiary, the
United States Government”; (2) Gary C. Lizalek, Trustee; and (3) Gary C. Lizalek, Steward,


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐3626                                                                              Page 2

who “lends . . . consciousness and physical abilities to said Trust.”  His employer asked that
he stick with a single identity for professional purposes, but Lizalek refused.  Shortly
thereafter he was terminated.  The district court held that this decision broke no law, and
we affirm.

        In October 2005 Lizalek accepted a job with Invivo Corporation.  Within days he 
sent a letter to Invivo, in his capacity as “steward,” explaining that, “I have covenanted all
of my time, talent, effort, energy, everything I have ever had and everything I will ever have
to the building up of the Kingdom of God on Earth.”  Nevertheless, wrote Lizalek, “We see
no conflict between said Covenant and the employment of GARY C LIZALEK [the trust]
with Invivo Corp.”  Despite Lizalek’s optimism, his employment did not go smoothly. 
Almost immediately employees began to complain about his “odd and problematic
behavior.”  Additionally, his practice of alternating between identities in email
correspondence raised concerns among his supervisors “about how his confusing and
unprofessional writing style would be regarded” by Invivo customers.  To further
complicate things, he signed his W‐4 as “Gary Lizalek, TTEE,”—evidently invoking his
second identity—and claimed that he was exempt from any tax liability.

       Over the next month David Molyneaux, Invivo’s Vice President of Product
Development, spent a great deal of time talking to Lizalek about these concerns and asked
whether he could comply with corporate standards for professional communications. 
Lizalek’s answer was essentially no, so Invivo terminated his employment by letter:

       This letter serves as notice of Invivo Corporation’s decision to terminate your
       employment, effective immediately.  This decision has not been made lightly,
       but results from your ongoing pattern of disruptive and uncooperative
       behavior demonstrated since the start of your employment . . . .  In addition,
       your actions demonstrate that your judgment and communication skills are
       not consistent with the professionalism and skills sought by Invivo, and
       therefore, it does not appear that this is a good fit for either you or Invivo.

       Lizalek then sued Invivo in federal district court, asserting that Invivo had violated
various federal protections, only one of which warrants comment: Title VII’s requirement
that employers reasonably accommodate the religious beliefs and practices of employees. 
After considerable discovery the court granted summary judgment in favor of Invivo.  With
respect to the Title VII claim, the court wrote that “accommodating Lizalek’s
communication style and inaccurate employment forms would have created undue
hardship.”  We review a grant of summary judgment de novo, construing all facts in the
non‐movant’s favor.  See Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008).  In this case,
those facts come from Invivo’s submission to the district court because Lizalek did not
No. 08‐3626                                                                                   Page 3

properly dispute Invivo’s proposed findings of fact under Local Rule 56.2.  See FTC v. Bay
Area Bus. Council, Inc., 423 F.3d 627, 633 (7th Cir. 2005); Kunik v. Racine Co., 106 F.3d 168, 171,
174 (7th Cir. 1997).

       Lizalek asserts that Invivo could have accommodated him without detriment or cost,
but the uncontested facts demonstrate otherwise.  Title VII requires that employers
reasonably accommodate their employees’ religious beliefs and practices unless doing so
would present an undue hardship for the employer.  See 42 U.S.C. § 2000e‐2; Reed v. Great
Lakes Cos., 330 F.3d 931, 934‐35 (7th Cir. 2003).  The law does not, however, insist upon
accommodation that would cause more than minimal hardship to the employer or other
employees.  See Trans World Airlines, Inc. v. Hardison, 432 U.S. 63, 84 (1977); Endres v. Ind.
State Police, 349 F.3d 922, 925 (7th Cir. 2003).  The record here, meanwhile, attests to more
than minimal hardship.  Lizalek’s writing style endangered Invivo’s customer relationships
and risked conflict with the Internal Revenue Service, co‐workers had difficulty
communicating with him, and Molyneaux devoted an inordinate amount of time to
Lizalek’s various requests.  That is enough to support summary judgment.

        One final note.  Lizalek presses a retaliation claim as well given that Invivo notified
him of his discharge a day after he filed an internal discrimination complaint.  But there is
no dispute that Invivo made its decision to fire Lizalek before the internal complaint
arrived.  (He just had not yet learned of the decision.)  Accordingly, Invivo’s actions cannot
be retaliatory.  See Lewis v. City of Chi., 496 F.3d 645, 655 (7th Cir. 2007); Burks v. Wis. Dept. of
Trans., 464 F.3d 744, 758‐59 (7th Cir. 2006).

                                                                                          AFFIRMED.